Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Specie III in the reply filed on 01/05/2021 is acknowledged.  The traversal is on the ground(s) that “Although the Examiner stated that Figs. 3-12 of Applicant’s Drawings are related to Species III, Applicant respectfully submits that Species III corresponds to all of Figs. 1-13, and 14 of Applicant’s Drawings. More specifically, Applicant notes that Figs. 1,2, (a) of Fig. 13, (b) of Fig. 13, and (b) of Fig. 14 all relate to Embodiment 1 and represent a schematic diagram, a diagram illustrating signal waveforms, a diagram illustrating a layout in a liquid crystal display panel, and diagrams illustrating circuit configurations of Embodiment 1, respectively.”  This is found persuasive therefore, the restriction is withdrawn.
However, Examiner conducted a further phone restriction (dated on 02/26/2021) based on Species I of claims 1-6 and Species II of claims 7-12 and Applicant agreed to select Species I of claims 1-6 without traverse.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Patent No.: US 2021/0169580).
Re Claim 1, Nishi teaches a drive circuit comprising: 
a plurality of unit circuits (40s of FIG. 1) that drive a plurality of output lines; and a first-type wire (GL/SL/CT) that connects the unit circuits and is formed by a first conductive layer, wherein 
at least one of the unit circuits includes a circuit element group, 
the circuit element group (40) 
includes a single circuit element (transistor of [7a/8a/9a]) that has an electrode formed by (i) a second conductive layer (7/8/9) different from the first conductive layer (GL/SL/CT) or (ii) a third conductive layer different from the first conductive layer or the second conductive layer or 
includes (i) a plurality of circuit elements connected in parallel (40) and (ii) a second- type wire (7/8/9) that connects an electrode of the circuit element included in the circuit element group to an electrode of another circuit element included in the circuit element group and is formed by the second conductive layer or the third conductive layer, and 
at least one circuit element group (40) is overlapped or in contact with at least one first-type wire (GL/SL/CT) in plan view.
Re Claim 2, Nishi teaches the drive circuit according to claim 1, wherein the circuit element group includes a transistor group including a transistor as the circuit element, and 
in a case of the transistor group including a plurality of transistors, 
a gate electrode of a transistor (7a, FIG. 7, ¶ [0164]) included in the transistor group is connected to a gate electrode (7b) of a different transistor included in the transistor group by the second-type wire (7/8/9), 
a drain electrode of the transistor (9a) included in the transistor group is connected to a drain electrode of the different transistor (9b) included in the transistor group by the second-type wire (9/8/7), and 
a source electrode of the transistor (8a) included in the transistor group is connected to a source electrode of the different transistor (8b) included in the transistor group by the second-type wire (8/9/7).
Re Claim 3, Nishi teaches the drive circuit according to claim 2, wherein at least one transistor group 
includes the plurality of transistors (N1-N4, FIG. 4), and 
is overlapped with the at least one first-type wire (GL/SL/CT) in plan view so that the first-type wire is overlapped with the second-type wire (7/8/9).
Re Claim 4, Nishi teaches the drive circuit according to claim 3, wherein a 
semiconductor layer (CSL(i) of FIG. 8) that forms a channel of the transistor is separated for each of the transistors, and 
the first-type wire (GL/SL/CT) is overlapped with the at least one transistor group so as to be overlapped with the second-type wire (7/8/9) and not overlapped with the semiconductor layer forming the channel of the transistor.
Re Claim 5, Nishi teaches the drive circuit according to any one of claim 2, wherein 
the first conductive layer, an insulating film (41, FIG. 8), the second conductive layer, an insulating film, the semiconductor layer (CSL(i)), and the third conductive layer (64) are layered in this order on an insulating substrate, and 
in the transistor group that is overlapped or in contact with the at least one first- type wire, 
the gate electrode (7) of the transistor is formed by the second conductive layer, 
the drain electrode and the source electrode of the transistor are formed by the third conductive layer (64), and 
the channel of the transistor is formed by the semiconductor layer (CSL(i)).
Re Claim 6, Nishi teaches the drive circuit according to any one of claim 1, wherein 
the first conductive layer (37a, FIG. 8), an insulating film (41), the second conductive layer ((DT), an insulating film (33b), and the third conductive layer (64)are layered in this order or 
the second conductive layer, the insulating film, the third conductive layer, the insulating film, and the first conductive layer are layered in this order on an insulating substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894